          Case 1:17-cv-00817-NONE-EPG Document 116 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     PAUL JORGENSON,                                      Case No. 1:17-cv-00817-NONE-EPG (PC)
10
                   Plaintiff,                             FINDINGS AND RECOMMENDATIONS,
11                                                        RECOMMENDING THAT PLAINTIFF’S
           v.                                             MOTION FOR RELEASE BE DENIED
12                                                        WITHOUT PREJUDICE
     RICHARD B. HAAK, M.D., et al.,
13                                                        (ECF NO. 115)
                  Defendants.
14                                                        OBJECTIONS, IF ANY, DUE WITHIN
                                                          FOURTEEN DAYS
15
                                                          ORDER DIRECTING CLERK TO SEND
16                                                        PLAINTIFF A 28 U.S.C. § 2241 PETITION
                                                          FORM
17

18          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
19   pauperis in this action. This case now proceeds on Plaintiff’s Second Amended Complaint
20   (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is proceeding on
21   Plaintiff’s state tort claims for medical negligence against Defendants Haak, Randhawa, and
22   Emanuel Medical Center (“Defendants”), and his state tort claims for battery against
23   Defendants Haak and Emanuel Medical Center. (ECF No. 21, p. 2; ECF No. 95, p. 3; ECF No.
24   104, p. 2; ECF No. 105, p. 2).
25          On April 15, 2020, Plaintiff filed a motion for release due to issues with a parole
26   hearing and in light of Covid-19. (ECF No. 115).
27          This case is only proceeding on state law claims against two medical professionals and
28   a hospital. Plaintiff’s motion for release is not related to any of the claims proceeding in this

                                                      1
          Case 1:17-cv-00817-NONE-EPG Document 116 Filed 04/17/20 Page 2 of 2



 1   case. Moreover, none of the named defendants have the authority to release Plaintiff from
 2   prison.
 3             Accordingly, IT IS RECOMMENDED that Plaintiff’s motion for release be denied,
 4   without prejudice to Plaintiff filing another action. Although the Court has not thoroughly
 5   analyzed Plaintiff’s request for relief, if Plaintiff wishes to file another action based on the
 6   allegations in that request, he may consider filing a habeas petition pursuant to 28 U.S.C. §
 7   2241 in this district or a motion pursuant to 18 U.S.C. § 3582(c) before the sentencing court.
 8             These findings and recommendations are submitted to the United States district judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days after being served with these findings and recommendations, any party may file
11   written objections with the court. Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
13   served and filed within seven (7) days after service of the objections. The parties are advised
14   that failure to file objections within the specified time may result in the waiver of rights on
15   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
16   923 F.2d 1391, 1394 (9th Cir. 1991)).
17             Additionally, the Clerk of Court is directed to send Plaintiff a 28 U.S.C. § 2241 petition
18   form.
19
     IT IS SO ORDERED.
20

21
        Dated:       April 16, 2020                              /s/
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28


                                                       2
